Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

 

DATE:

May 8, 2006

 

PARTIES:           International Project Finance and Investment Corp. f/b/o O.Y.
Coral Marine Management, Ltd. (“Purchaser”); and

 

 

ParaFin Corporation, a Nevada Corporation (the “Company”)

 

RECITALS:

 

A.           The Company proposes to sell and issue shares of its Series “A”
Convertible Preferred Stock to Purchaser pursuant to the Oil and Securities
Purchase Agreement dated as of May 8, 2006 (the “Purchase Agreement”). The
execution of this Agreement is a condition to the closing of the transactions
contemplated in the Purchase Agreement.

 

B.            In consideration of the benefits to the parties of the
consummation of the transactions contemplated in the Purchase Agreement, and to
fulfill the foregoing closing condition, the parties desire to provide for the
registration under the securities laws of the stock issuable upon conversion of
the Series A Convertible Preferred Stock issued by the Company to Purchaser
pursuant to the Purchase Agreement and the exercise of the Warrants granted by
Company pursuant to the Purchase Agreement and the Certificate of Designation
Agreement.

 

AGREEMENT:

 

 

The parties hereto, each intending to be legally bound, agree as follows:

 

1.           Definitions. Capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Purchase Agreement. As used herein:

 

(a)          The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the declaration or ordering of the effectiveness of such registration
statement.

 

(b)         For the purposes hereof, the term “Registrable Securities” means any
and all shares of Common Stock of the Company that have not been resold to the
public that are (i) issuable upon conversion of the Series A Convertible
Preferred Stock issued to Purchaser pursuant to the Purchase Agreement to
purchase Common Stock of the Company; (ii) issued or issuable with respect to or
in exchange for or replacement of shares referred to in clauses (i) above as a
result of a stock split, stock dividend, recapitalization or the like, or the
Warrants; provided, however, that such shares shall cease to be Registrable
Securities upon any sale thereof pursuant to a Registration Statement or Rule
144 under the Securities Act, or upon becoming eligible for resale pursuant to
Rule 144(k) under the Securities Act.

 

 

_____________

_____________

 

Company

Purchaser

 

 

05 / 08 / 2006

05 / 08 / 2006

 

Mo/Day/Year

Mo/Day/Year

Page # 1 of 9

 

 

--------------------------------------------------------------------------------

 

 

(c)          The terms “Holder” and “Holders” mean any person or persons,
respectively, to whom Registrable Securities have been or will be originally
issued and who execute and deliver this Agreement and qualifying transferees
under Section 10 hereof who hold Registrable Securities.

 

(d)         The term “Initiating Holders” shall mean Purchaser or any Holder or
Holders of in the aggregate at least twenty-five (25%) of the outstanding (i)
Series A Convertible Preferred shares (adjusted for subdivisions, combinations,
or stock dividends) of Registrable Securities that have not been resold to the
public in a registered public offering, or (ii) Warrants.

 

 

2.

Requested Registration.

 

(a)          Request for Registration. In case the Company shall receive from an
Initiating Holder a written request that the Company effect any registration
with respect to all or a part of the Registrable Securities, the Company will:

 

(i)          within 10 days after the receipt thereof give written notice of the
proposed registration to all other Holders; and

 

(ii)         as soon as practicable, use its best efforts to effect all such
registrations (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualifications under the applicable
blue sky or other state securities laws and appropriate compliance with
exemptive regulations issued under the Securities Act and any other governmental
requirements or regulations) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Initiating
Holder’s Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities of any Holder or Holders
joining in such request as are specified in a written request given within 20
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to take any action to effect such
registration pursuant to this Section 2:

 

(A)          at any time prior to or within 90 days following the effective date
of the Company’s first registered offering to the general public of its
securities for its own account;

 

(B)        in any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

 

(C)          within 90 days prior to the Company’s estimated date of filing a
registration statement pertaining to a firmly underwritten public offering of
its securities for its own account pursuant to a letter of intent signed by an
underwriter and the Company, provided that the Company is actively employing in
good faith all reasonable efforts to cause such registration statement to become
effective and that the Company’s estimate of the date of filing such
registration statement is made in good faith; or

(D)        after the Company has effected two such registrations pursuant to
this Section 2(a) and such registrations have been declared or ordered
effective; provided that the Company complies in all material respects with the
provisions of Section 5 below relating to such registrations.

 

 

--------------------------------------------------------------------------------

 

 

Subject to the foregoing clauses (A) through (D), the Company shall file a
registration statement covering the Registrable Securities so requested to be
registered as soon as practical, but in any event within 40 days after receipt
of the request or requests of the Initiating Holders.

(b)           Underwriting. If the Initiating Holder intends to distribute the
Registrable Securities covered by such Holder’s request by means of an
underwriting, such Holder shall so advise the Company as a part of the request
made pursuant to Section 2(a) above and the Company shall include such
information in the written notice referred to in Section 2(a)(i) above. In such
event, if so requested in writing by the Company, the Initiating Holder shall
negotiate with an underwriter selected by the Company with regard to the
underwriting of such requested registration; provided, however, that if the
Initiating Holder has not agreed with such underwriter as to the terms and
conditions of such underwriting within 20 days following commencement of such
negotiations, the Initiating Holder may select an underwriter of such Initiating
Holder’s choice. The right of any Holder to registration pursuant to Section 2
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting
(unless otherwise mutually agreed by a majority in interest of the Initiating
Holders and such Holder) to the extent provided herein. The Company shall
(together with all Holders proposing to distribute their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting. Notwithstanding any
other provision of this Section 2, if the underwriter advises the Initiating
Holder in writing that marketing factors require a limitation of the number of
shares to be underwritten, the Initiating Holder shall so advise all Holders of
Registrable Securities who have elected to participate in such offering, and the
number of Registrable Securities that may be included in the registration and
underwriting shall be allocated among all such Holders thereof in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities held
by such Holders. If any Holder of Registrable Securities disapproves of the
terms of the underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company, the underwriter and the Initiating Holder. Any
Registrable Securities which are excluded from the underwriting by reason of the
underwriter’s marketing limitation or withdrawn from such underwriting shall be
withdrawn from such registration. If the underwriter has not limited the number
of Registrable Securities to be underwritten, the Company, employees of the
Company, any Officer (so long as he is still then employed by the Company) and
other Holders of the Company’s Common Stock may include securities for its (or
their) own account in such registration if the underwriter so agrees and if the
number of Registrable Securities which would otherwise have been included in
such registration and underwriting will not thereby be limited.

 

 

3.

Company Registration.

 

(a)          Notice; Inclusion of Registrable Securities. If at any time or from
time to time the Company proposes to register any of its securities, for its own
account or the account of any of its shareholders other than the Holders, other
than a registration relating solely to employee stock option or purchase plans,
or a registration on Form S-4 relating solely to a transaction under Rule 145
promulgated under the Securities Act, or a registration on any other Form (other
than Form SB-1, SB-2, S-1, S-2 or S-3, or their successor forms) or any
successor to such forms, which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities, the Company will:

 

(i)          promptly give to each Holder written notice thereof (which shall
include a list of the jurisdictions in which the Company intends to attempt to
qualify such securities under the applicable blue sky or other state securities
laws); and

 

(ii)         include in such registration (and any related qualification under
applicable blue sky or other state securities laws, or other compliance), and in
any underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within 30 days after

 

--------------------------------------------------------------------------------

 

receipt of such written notice from the Company, by any Holder or Holders to be
included in any such registration, except as set forth in Section 3(b) below.

 

(b)         Underwriting. If the registration of which the Company gives notice
is for a registered public offering involving an underwriting, the Company shall
so advise the Holders as a part of the written notice given pursuant to Section
3(a) (i). In such event, the right of any Holder to registration pursuant to
Section 3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
the other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Section 3, if the underwriter determines that marketing
factors require a limitation of the number of shares to be underwritten, the
underwriter may limit the number of securities to be included in the
registration and underwriting. In the event a cutback of the number of
securities to be included in the registration and underwriting is deemed
necessary by the underwriter, the Company shall advise the Company and all
Holders of Registrable Securities which would otherwise be registered and
underwritten pursuant hereto. Any such cutback in the number of securities to be
included in the registration and underwriting shall be allocated pro rata among
the Company, the Holders of Registrable Securities which would otherwise be
registered and underwritten pursuant hereto, and the other holders distributing
their securities through such underwriting. The number of Registrable Securities
that may be included in the registration and underwriting shall be allocated
among all of such Holders, in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Holders. If any Holder
disapproves of the terms of any such underwriting, such Holder may elect to
withdraw therefrom by written notice to the Company and the underwriters. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration.

 

4.           Expenses of Registration. All expenses incurred in connection with
any registration, qualification or compliance pursuant to this Agreement,
including without limitation, all registration, filing and qualification fees,
expenses and fees relating to the listing or quotation of such shares on an
exchange or quotation systems, printing expenses, fees and disbursements of
counsel for the Company and the selling Holders and expenses of any special
audits incidental to or required by such registration, shall be borne by the
Company.

 

5.           Registration Procedures. In the case of each registration,
qualification or compliance effected by the Company pursuant to this Agreement
the Company will keep each Holder participating therein advised in writing as to
the initiation of each registration, qualification and compliance and as to the
completion thereof. At its expense the Company will:

 

(a)          keep such registration, qualification or compliance pursuant to
Section 2 or 3 effective for a period of 180 days or until the Holder or Holders
have completed the distribution described in the registration statement relating
thereto, whichever first occurs; provided, however, that such 180 day period
shall be extended for a period of time equal to the period the Holder refrains
from selling any securities included in such registration at the request of an
underwriter of any securities of the Company;

 

(b)         furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by them;

 

 

 

--------------------------------------------------------------------------------

 

 

(c)           notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes any untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(d)         furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to this Agreement, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to this Agreement, if such securities are being
sold through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (i) a copy of an opinion, dated such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the Holders and the underwriters, if any, and (ii) a copy
of a letter dated such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Holders and the underwriters, if any;

 

(e)          In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter;

 

(f)          cause all such Registrable Securities registered pursuant hereunder
to be listed on a securities exchange (or quoted on the Nasdaq Stock Market, as
the case may be); and

 

(g)         Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of
registration.

 

 

6.

Indemnification and Contribution.

 

(a)          The Company will indemnify and hold harmless each Holder of
Registrable Securities, each of its officers, directors, shareholders, partners,
agents and representatives, and each person controlling or deemed to control
such Holder, with respect to which such registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls any underwriter of the Registrable
Securities held by or issuable to such Holder, against all claims, losses,
expenses, damages and liabilities (or actions in respect thereto) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any preliminary or final prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation or alleged violation by the Company relating to
action or inaction required of the Company in connection with any rule or
regulation promulgated under the Securities Act or any blue sky or other state
securities law applicable to the Company and will reimburse (promptly after the
incurrence of such expense) each such Holder, each of its officers, directors,
shareholders, partners, agents and representatives and each person controlling
such Holder, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses incurred in connection with
investigating, defending or settling any such claim, loss, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such claim, loss, damage or liability arises out of or is
based on any untrue statement or

 

--------------------------------------------------------------------------------

 

omission based upon written information furnished to the Company specifically
for use in the registration statement for Registrable Securities by an
instrument duly executed by such Holder or underwriter specifically for use
therein; provided, further, however, that the agreement of the Company to
indemnify any underwriter and any person who controls such underwriter contained
herein with respect to any such preliminary prospectus shall not inure to the
benefit of any underwriter from whom the person asserting any such claim, loss,
damage, liability or action purchased the stock which is the subject thereof, if
at or prior to the written confirmation of the sale of such stock, a copy of the
prospectus (or the prospectus as amended or supplemented) was not sent or
delivered to such person, excluding the documents incorporated therein by
reference, and the untrue statement or omission of a material fact contained in
such preliminary prospectus was corrected in the prospectus (or the prospectus
as amended or supplemented). No party will be required to enter into any
indemnity agreement that contains provisions on indemnification or contributions
that are more burdensome on such party than the corresponding provisions set
forth in this Agreement.

 

(b)         Each Holder will, severally and not jointly, if Registrable
Securities held by or issuable to such Holder are included in the securities as
to which such registration, qualification or compliance is being effected,
indemnify and hold harmless the Company, each of its directors and officers,
agents and representatives, each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company within the meaning of the Securities Act, and each other such
Holder, each of its officers, directors and partners, agents and
representatives, and each person controlling such Holder, against all claims,
losses, expenses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any preliminary or final prospectus (including any
related registration statement) incident to any such registration or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company, such Holders, such directors, officers,
partners, persons or underwriters for any reasonable legal or any other expenses
incurred in connection with investigating, defending or settling any such claim,
loss, damage, liability or action, in each case to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement or prospectus in
reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by such Holder specifically for use
therein; provided, however, that the agreement of the Holder to indemnify any
underwriter and any person who controls such underwriter contained herein with
respect to any such preliminary prospectus shall not inure to the benefit of any
underwriter from whom the person asserting any such claim, loss, damage,
liability or action purchased the stock which is the subject thereof, if at or
prior to the written confirmation of the sale of such stock, a copy of the
prospectus (or the prospectus as amended or supplemented) was not sent or
delivered to such person, excluding the documents incorporated therein by
reference, and the untrue statement or omission of a material fact contained in
such preliminary prospectus was corrected in the prospectus (or the prospectus
as amended or supplemented); provided further, however, that in no event shall
the indemnification provided by any Holder hereunder exceed the net proceeds
received by such Holder for the sale of such Holder’s Registrable Securities
pursuant to such registration.

 

(c)          Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; provided further, however, that an Indemnified
Party (together with all other Indemnified Parties which may be represented
without conflict by one counsel) shall have the right to retain one separate

 

--------------------------------------------------------------------------------

 

counsel, with the fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding. The failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
hereunder, unless such failure is materially prejudicial to an Indemnifying
Party’s ability to defend such action. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

 

(d)         If the indemnification provided for in this Section 6 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations;
provided, however, in no event shall the contribution provided by any Holder
hereunder exceed the net proceeds received from the sale of such Holder’s
Registrable Securities pursuant to such registration. The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

 

7.           Lock-Up Provision. Upon receipt of a written request by the Company
or by its underwriters, the Holders shall not, without the consent of the
Company and its underwriters, if any, sell, sell short, grant an option to buy,
or otherwise dispose of shares of the Company’s Common Stock or other securities
(except for any such shares included in the registration) for a period of 180
days following the effective date of the initial registration of the Company’s
securities; provided, however, that such Holder shall have no obligation to
enter into the agreement described herein unless all executive officers,
directors and holders of 5% or more of the outstanding voting securities of the
Company and all other Holders and holders of other registration rights from the
Company, if any, enter into similar agreements. The Company may impose
stop-transfer instructions with respect to the shares (or securities) subject to
the foregoing restriction until the end of said 180-day period.

 

8.           Information by Holder. The Holder or Holders of Registrable
Securities included in any registration shall promptly furnish to the Company
such information regarding such Holder or Holders and the distribution proposed
by such Holder or Holders as the Company may request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to herein.

 

9.           Rule 144 Reporting. With a view to making available to Holders of
Registrable Securities the benefits of certain rules and regulations of the
Securities and Exchange Commission (the “Commission”) that may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees at all times after 90 days after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public to:

 

 

 

--------------------------------------------------------------------------------

 

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 promulgated under the Securities Act; and

 

(b)         file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and

 

(c)          so long as a Holder owns any Registrable Securities, to furnish to
such Holder forthwith upon such Holder’s request a written statement by the
Company as to its compliance with the reporting requirements of said Rule 144
(at any time after 90 days after the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed by the Company as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.

 

10.         Transfer of Registration Rights. The rights to cause the Company to
register Registrable Securities of a Holder and keep information available,
granted to a Holder by the Company under Sections 2, 3, and 9 may be assigned by
any Holder to a transferee or assignee of its Registrable Securities not sold to
the public; provided, however, that (i) the Company is given written notice by
the Holder at the time of or within a reasonable time after said transfer,
stating the name and address of said transferee or assignee and identifying the
securities with respect to which such registration rights are being assigned,
and (ii) any such transferee or assignee shall agree in writing to become
subject to the obligations of the transferring Holder hereunder.

 

11.         Limitations on Subsequent Registration Rights. On and after the date
of this Agreement, the Company shall not, without the prior written consent of
the Holders of a majority of the then-outstanding Registrable Securities, enter
into any agreement with any holder or prospective holder of any securities of
the Company that would allow such holder or prospective holder (i) to include
such securities in any registration filed under Sections 2 or 3 hereof, unless
under the terms of such agreement, such holder or prospective holder may include
such securities in any such registration only to the extent that the inclusion
of his securities will not reduce the amount of the Registrable Securities of
the Holders that is included, or (ii) to make a demand registration which could
result in such registration statement being declared effective before the date
set forth in Section 2(a)(ii)(A). Notwithstanding the foregoing, the Company may
enter into an agreement with an underwriter of the initial public offering of
the Company’s Common Stock, to whom the Company issues warrants to purchase
shares of the Company’s common stock, that would allow such underwriter to
include the shares issuable upon exercise of such warrants in any registration
filed under Sections 2 or 3 hereof, provided that the amount of such shares of
such underwriter included in such registration will be reduced pro rata with any
reduction in the amount of Registrable Securities of the Holders that is
included in such registration.

 

 

12.

Miscellaneous.

 

(a)          Any term of this Agreement may be amended and the observance of any
such term may be waived (either generally or in a particular instance and either
retroactively or prospectively) with the written consent of all of the Holders.
Any amendment or waiver effected in accordance with this Section 12(a) shall be
binding upon the parties hereto and their successors and assigns.

 

 

--------------------------------------------------------------------------------

 

 

(b)         This Agreement shall be governed in all respects by the laws of the
State of Nevada as such laws are applied to agreements between Nevada residents
entered into and to be performed entirely within Nevada.

 

(c)          This Agreement constitutes the full and entire understanding and
agreement between the parties with respect to the subject matter hereof.

 

(d)         All notices and other communications required or permitted hereunder
shall be in writing and shall be delivered personally, mailed by first class
mail, postage prepaid, or delivered by overnight delivery service, addressed as
set forth at the beginning of this Agreement or at such other address as the
Company or any Holder shall hereafter furnish in writing. Notices that are
mailed shall be deemed received 3 business days after deposit in the United
States mail (as determined by reference to the postmark) if mailed first class
and 1 business day after deposit if sent by overnight delivery service.

 

(e)          In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

(f)          This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

 

The parties herein agree that upon countersigning this Agreement, that each have
agreed to the terms and conditions with full responsibility to perform, and that
same shall become a binding contract which is treated as an original once it is
faxed, e-mailed, hand delivered and/or delivered by courier. An original is to
follow via registered courier within (5) five calendar days, otherwise the faxed
or e-mail version shall be considered an original. The same procedures shall be
observed for all other subsequent addendums and Agreements.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

 

PARAFIN CORPORATION

 

 

 

 

____________________________________________

SIDNEY B. FOWLDS

President and Chief Executive Officer

 

 

 

THE PURCHASER:

 

INTERNATIONAL PROJECT FINANCE AND INVESTMENT CORP. f/b/o O.Y. Coral Marine
Management, Ltd.

 

 

___________________________________________

KEITH W. BERGLUND, attorney at law California Bar # 207649, as the (“Trustee”)
O/B/O International Project Finance and Investment Corp. (Bahamas) F/B/O Oy
Coral Marine Management, LTD.

 

 

 

 

 

 

 